[Cite as Rice v. Columbiana Cty. Bd Commrs., 2022-Ohio-2078.]




            IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                               COLUMBIANA COUNTY

                                  CHARLENE RICE ET AL.,

                          Plaintiffs-Appellees/Cross-Appellants,

                                                   v.

      COLUMBIANA COUNTY BOARD OF COMMISSIONERS ET AL.,

                        Defendants-Appellants/Cross-Appellees.


                       OPINION AND JUDGMENT ENTRY
                                       Case No. 20 CO 0031


                                   Civil Appeal from the
                     Court of Common Pleas of Columbiana County, Ohio
                                  Case No. 2019 CV 79

                                       BEFORE:
                Gene Donofrio, Carol Ann Robb, David A. D’Apolito, Judges.


                                             JUDGMENT:
                                               Affirmed



Atty. David S. Barbee, Roth, Blair, Roberts, Strasfeld & Lodge, 11 S. Main Street,
Columbiana, Ohio 44408 for Plaintiffs-Appellees/Cross-Appellants, and

Atty. Susan Petro and Atty. Josh L. Schoenberger, Williams & Schoenberger Co.,
L.L.C., 338 S. High Street, 2nd Floor, Columbus, Ohio 43215 for Defendants-
Appellants/Cross-Appellees.
                                                                                      –2–



                                        Dated:
                                     June 17, 2022

Donofrio, P. J.

      {¶1}     Defendants-appellants/cross-appellees, the Columbiana County Board of
Commissioners and the Columbiana County Engineer (collectively referred to as the
County), appeal from a Columbiana County Common Pleas Court judgment denying their
motion for summary judgment and finding they are not immune from liability on the
complaint for negligent maintenance/repair of a sewer system filed by plaintiffs-
appellees/cross-appellants, Charlene Rice and Arlene Obertance (plaintiffs).      Cross-
appellants appeal from the court’s judgment granting summary judgment in favor of the
County on their estoppel claim.
      {¶2}     Obertance owns the home located at 49295 South Meadowbrook Circle in
East Liverpool (the home). Rice, Obertance’s mother, lives at the home. The home is
connected by a lateral line to the sanitary sewer line on South Meadowbrook Circle.
      {¶3}    Columbiana County is responsible for the maintenance and operation of
the sewer line. County employees regularly maintain the sewer line to keep it free from
clogs and obstructions, including using a “vac-truck” and “jetting the line” with high-
pressure water.
      {¶4}   A sewage backup occurred at another house upstream from plaintiffs on
South Meadowbrook Circle, the Cranston residence. That backup was caused by a
collapsed fitting on the lateral line running from that house. In addressing that backup,
the commissioners and/or the county sanitary engineer arranged for the installation of a
manhole near the Cranston residence.
      {¶5}   On March 6, 2017, Allison Contracting, Inc. installed the new manhole. The
manhole provided access to inspect, maintain, and clean the sewer line. After the
manhole was installed, the line was jetted. On March 7, 2017, Rice found several feet of
water in the basement of the home.       The County was contacted.       Deputy County
Engineer/Deputy Sanitary Engineer, Troy Graft, went to the home to observe the damage.
Graft then contacted Columbiana County Engineer/Sanitary Engineer, Bert Dawson, who




Case No. 20 CO 0031
                                                                                     –3–


also went to the home to observe the damage. According to Obertance, one or both of
these men assured her that the County would pay for the damages to the home.
      {¶6}     Subsequently, Obertance contacted Brad’s Carpet & Upholstery Cleaning,
Inc. (Brad’s) to take care of the clean-up and remediation. A discrepancy later arose as
to whether the County would in fact pay for the clean-up and remediation of the basement.
      {¶7}     Plaintiffs filed a complaint against the County on February 8, 2019,
asserting claims for negligence and negligent misrepresentation/promissory estoppel.
The complaint also asserted claims against Brad’s, XYZ Corporation, and John Does.
Those claims are not before us in this appeal. The County filed an answer asserting
numerous defenses including statutory immunity.
      {¶8}     The County next filed a motion for summary judgment asserting no
genuine issues of material fact and political subdivision immunity.      Plaintiffs filed a
response in opposition.
      {¶9}     First, the trial court addressed the County’s motion as to the negligence
claim and whether the County was entitled to immunity. The trial court determined that
this case involved a proprietary function, that being the upkeep and maintenance of the
sewer line on South Meadowbrook Circle.        Because it determined the County was
involved in a proprietary function, as opposed to a governmental function, the court found
that the County’s political subdivision immunity was removed. The court then went on to
analyze whether the County’s immunity could be reinstated, but concluded it could not.
Thus, the court denied the County’s summary judgment motion as it pertained to plaintiffs’
negligence claim.
      {¶10}    Next, the court addressed the negligent misrepresentation/promissory
estoppel claim. It noted that Obertance stated in her deposition that she would have hired
Brad’s to perform the clean-up and remediation work regardless of any purported
promises from the County to pay for these services. The court found this admission
eliminated any genuine issue of material fact and negated any reliance on the promise
that plaintiffs attributed to the County. Thus, the court granted the County’s motion for
summary judgment as it pertained to the negligent misrepresentation/promissory
estoppel claim.




Case No. 20 CO 0031
                                                                                     –4–


       {¶11}    The County filed a timely notice of appeal on December 23, 2020.
Plaintiffs filed a timely notice of cross-appeal on December 31, 2020.
       {¶12}   Generally the denial of a summary judgment motion is not a final,
appealable order. But in this case, it is. Here, the County’s motion for summary judgment
was based on the premise of governmental immunity. The Ohio Supreme Court has held:
“When a trial court denies a motion in which a political subdivision or its employee seeks
immunity under R.C. Chapter 2744, that order denies the benefit of an alleged immunity
and is therefore a final, appealable order pursuant to R.C. 2744.02(C).” Hubbell v. City
of Xenia, 115 Ohio St.3d 77, 873 N.E.2d 878, 2007-Ohio-4839, at the syllabus.
       {¶13}   In reviewing a trial court's decision on a summary judgment motion,
appellate courts apply a de novo standard of review. Cole v. Am. Industries & Resources
Corp., 128 Ohio App.3d 546, 552, 715 N.E.2d 1179 (7th Dist.1998). Thus, we shall apply
the same test as the trial court in determining whether summary judgment was proper.
Civ.R. 56(C) provides that the trial court shall render summary judgment if no genuine
issue of material fact exists and when construing the evidence most strongly in favor of
the nonmoving party, reasonable minds can only conclude that the moving party is
entitled to judgment as a matter of law. State ex rel. Parsons v. Flemming, 68 Ohio St.3d
509, 511, 628 N.E.2d 1377 (1994). A “material fact” depends on the substantive law of
the claim being litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d 598, 603,
662 N.E.2d 1088 (8th Dist.1995), citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247-248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
       {¶14}   The County raises three assignments of error.        Its first and second
assignments of error are closely related. Therefore, we will address them together. The
County’s first assignment of error states:

               THE TRIAL COURT ERRED IN CONCLUDING THAT THE SEWER
       WATER BACK UP INTO THE BASEMENT OF THE PROPERTY WAS THE
       RESULT      OF   OR    RELATED        TO   THE   PERFORMANCE        OF    A
       PROPRIETARY FUNCTION.

       {¶15}    The County’s second assignment of error states:




Case No. 20 CO 0031
                                                                                           –5–


               BECAUSE THE SEWER WATER BACK UP INTO THE BASEMENT
       OF THE PROPERTY WAS THE RESULT OF OR RELATED TO THE
       PERFORMANCE OF A GOVERNMENTAL FUNCTION, THE TRIAL
       COURT       ERRED      IN    DENYING       THE     COLUMBIANA          COUNTY
       DEFENDANTS IMMUNITY UNDER R.C. 2744.02.

       {¶16}    The County argues the trial court erred in finding that the R.C.
2744.02(B)(2) exception applied to except it from immunity. It asserts that the installation
of a new manhole and the jetting of the water into the sewer line up-and-down stream
from the property was the cause of the flooding. It further asserts that the installation of
the new manhole was an “upgrade” to the sewer system and thus falls under the definition
of a “governmental function,” for which immunity would apply, as opposed to a
“proprietary function,” for which immunity does not apply. The County goes on to argue
that the trial court’s conjecture about other possible causes of the flooding including tree
roots, the vitreous clay composition of the sewer line, and the grade and slope of the land
was not proper in its summary judgment determination.
       {¶17} Whether a political subdivision is entitled to immunity is analyzed using a
three-tiered process. Green Cty. Agricultural Soc. v. Liming, 89 Ohio St.3d 551, 556, 733
N.E.2d 1141 (2000). Under the first tier, R.C. 2744.02(A)(1) sets out the general rule that
political subdivisions are not liable in damages. Id. at 556-557. Under the second tier,
the court must determine whether any of the exceptions to immunity set out in R.C.
2744.02(B) apply. Id. at 557. Finally, under the third tier, if the court finds that any of
R.C. 2744.02(B)’s exceptions apply, it must consider R.C. 2744.03, which provides
defenses and immunities to liability. Id.
       {¶18}    Thus, we begin our analysis under the first tier with the premise that the
County is not liable in damages here because it is a political subdivision. This is not
disputed.
       {¶19}    Under the second tier, the trial court found that the County is not entitled
to immunity based on the R.C. 2744.02(B)(2) exception. This exception to immunity
states, “except as otherwise provided * * * political subdivisions are liable for injury, death,
or loss to person or property caused by the negligent performance of acts by their



Case No. 20 CO 0031
                                                                                         –6–


employees with respect to proprietary functions of the political subdivisions.” (Emphasis
added); R.C. 2744.02(B)(2).
       {¶20}   Pursuant to R.C. 2744.01(G)(2)(d), a “proprietary function” includes “[t]he
maintenance, destruction, operation, and upkeep of a sewer system[.]” This is in contrast
to a “governmental function,” which instead includes “[t]he provision or nonprovision,
planning or design, construction, or reconstruction of a public improvement, including, but
not limited to, a sewer system[.]” R.C. 2744.01(C)(2)(l). Thus, depending on what is
being done to or with the sewer system determines whether that action constitutes a
governmental or proprietary function.
       {¶21}   The trial court discussed the events leading up to flooding at plaintiffs’
house. It noted that the County oversaw and performed sewer-line maintenance on South
Meadowbrook on a regular basis and on an as-needed basis. It found that this case
involved a proprietary, as opposed to a governmental function. It noted that this matter
did not involve the planning, design, or reconstruction of a sewer system. The court then
discussed possible causes for the flooding in the plaintiffs’ basement.
       {¶22}   Jose Ramos is a County maintenance worker who takes care of
mechanical issues and sewer lines in the County. Ramos testified that as a general
practice, before the incident in this case, he inspected and maintained the sewer line on
South Meadowbrook approximately every six months. (Ramos Depo. 12-13). This
involved looking into the site manholes and “jetting the line” with a “vac-truck” to clean the
lines out. (Ramos Depo. 12-13, 15-16).
       {¶23}   Ramos stated that a few days before the flooding at plaintiffs’ house, there
was a back-up in the basement of the Cranstons’ house, up the hill from plaintiffs. (Ramos
Depo. 22). Because there was no manhole at the Cranstons’ house, he could not inspect
the line there. (Ramos Depo. 22-23). Consequently, Allison Contracting was contacted
to install a manhole in that area. (Ramos Depo. 25).
       {¶24} Donald Harrison was the utility superintendent for the County at the
relevant time. He confirmed what Ramos said: that the County’s general maintenance
for the sewer line on South Meadowbrook was to inspect the manhole and jet the line.
(Harrison Depo. 11-12).




Case No. 20 CO 0031
                                                                                     –7–


      {¶25}    Troy Graft is the deputy county engineer and deputy sanitary engineer. He
stated that the activities of inspecting the manhole and jetting the line were “normal
maintenance.” (Graft Depo. 10-11). Graft stated that he authorized the installation of the
new manhole in order to see what had caused the flooding at the Cranston house. (Graft
Depo. 12-13). When asked about the cause of the flooding at plaintiffs’ house, Graft
stated that he still did not know what caused the flooding. (Graft Depo. 17).
      {¶26}    Bert Dawson is the county engineer and the sanitary engineer. Dawson
stated that the new manhole by the Cranston house was put in as part of the resolution
to the flooding in the Cranstons’ basement. (Dawson Depo. 18). He also stated that it
would be easier in the future to have a manhole there to access the sewer line. (Dawson
Depo. 18).
      {¶27}    Noah Allison is the owner of Allison Contracting, a municipal and
commercial excavating and utility contractor. Allison stated that he was contacted by
Harrison and Graft because they “were having a maintenance issue on the 8-inch sanitary
main.” (Allison Depo. 9). He stated that the County could not locate a “cleanout” so “they
had us come out that Monday morning and install a new sanitary manhole on the
upstream side so they could do some general maintenance jetting of the sewer line.”
(Allison Depo. 9). Subsequently, Allison’s company located the sanitary main, excavated
down, found the “cleanout,” cut the sewer line, and installed a new sanitary manhole.
(Allison Depo. 10). After the work was done, Allison stated that the County employees
came out “to do just a standard maintenance” and jetted the line to flush everything and
make sure it was flowing properly. (Allison Depo. 10).
      {¶28}    The County relies in part on this court’s decision in Ivory v. Austintown
Twp., 7th Dist. Mahoning No. 10 MA 106, 2011-Ohio-3171. It asserts Ivory stands for the
proposition that modifications to an existing sewer system are governmental functions of
design, construction, and reconstruction as opposed to proprietary functions of
maintenance, operation, or upkeep.
      {¶29}    In that case, after a heavy rain, water rushed onto Ivory’s driveway and
into his garage and basement. According to Ivory, an open drainage ditch had previously
abutted his property. Two weeks prior to the storm, the City of Austintown had replaced
the open drainage ditch with a pipe and catch basin, which Ivory claimed was unable to



Case No. 20 CO 0031
                                                                                       –8–


collect all of the storm water and caused his home to flood. Ivory filed a complaint against
Austintown alleging that it negligently maintained its sewers when it covered the drainage
ditch and installed the pipe and catch basin. Austintown moved for summary judgment,
asserting immunity. The trial court granted Austintown’s motion finding none of the
exceptions to immunity in R.C. 2744.02(B) applied. Ivory appealed to this court.
       {¶30}   On appeal, this court examined whether Austintown was engaged in a
proprietary or governmental function. Id. at ¶ 13. We noted that the determination of
whether Austintown's actions were proprietary or governmental was difficult because the
record did not contain any information concerning the construction, design, or
maintenance of the sewer. Id. at ¶ 16. Specifically, neither party presented any testimony
indicating why the pipe and catch basin was installed or whether it operated correctly
during the storm. Id. We went on to analyze the issue:

       The legal question is whether the installation of the pipe and catch basin
       constituted maintenance of a sewer, a proprietary function, or the provision,
       design or construction of a sewer, a governmental function. Integral to
       Ivory's claim is the assertion that the old drainage ditch was a sufficient
       sewer system while the new pipe and catch drain is not. This is a tacit
       admission that the flooding problem can only be remedied by the removal
       or redesign of the pipe and catch basin. Viewing the evidence in a light most
       favorable to Ivory, when Austintown covered the drainage ditch and
       installed the pipe and catch basin, it had provided/redesigned/constructed
       a new sewer, not maintained it. Because sewer design and construction is
       a governmental, not proprietary, function, R.C. 2744.02(B)(2) does not
       apply and Austintown's immunity remains intact.

Id. at ¶ 19.
       {¶31}   This case is distinguishable from Ivory, however. In Ivory, Austintown
redesigned or reconstructed part of the sewer system when it removed the open drainage
ditch and decided to replace it with a pipe and catch basin. The new system, apparently,
was unable to handle the storm water. In this case, however, the County did not redesign
or reconstruct any part of the sewer system. Instead, it simply installed an additional


Case No. 20 CO 0031
                                                                                      –9–


manhole so that County employees could have another vantage point from which to view
the sewer line on South Meadowbrook and enable employees to see the line near the
Cranstons’ house. The County did not modify the sewer line in any way.
       {¶32}    The County also relies in part on Coleman v. Portage Cty. Engineer, 133
Ohio St.3d 28, 2012-Ohio-3881, 975 N.E.2d 952. In that case, the Colemans sued the
Portage County Engineer after repeated flooding of their property over the course of many
years, which they alleged was caused by a piping system that was unable to
accommodate all the drainage water. The trial court dismissed the Colemans complaint
finding the county engineer was immune from litigation based upon claims for negligent
planning, design, and construction of the water pipelines. On appeal to the Ohio Supreme
Court, the Court held: “For purposes of R.C. Chapter 2744, a claim based on a failure to
upgrade is a claim based on a failure of design and construction, for which political
subdivisions enjoy immunity, and not a claim based on a failure to properly maintain, for
which political-subdivision liability may be extant.” Id. at ¶ 31.
       {¶33}    The case at bar, however, does not involve a failure to upgrade claim. Nor
does it involve repeated flooding spanning many years allegedly caused by a failure to
construct a drainage plan or water drainage system to adequately drain the water as was
the case in Coleman.
       {¶34}    In the present case, installing the manhole was not an “upgrade” of the
current sewer system. Allison stated that the County hired his company to install the
manhole in response to “a maintenance issue” so that it could “do some general
maintenance jetting of the sewer line.” (Allison dep. 9). After Allison installed the
manhole, the County jetted the sanitary line, which involved pumping a large amount of
water into it. Moreover, the new manhole was clearly installed so that the County could
have a view of the sewer line, which was to help locate the cause of the Cranstons’
flooding. County employees then jetted the sewer line, which everyone agreed was a
matter of general maintenance.
       {¶35} It is not clear from the evidence what caused the flooding in plaintiffs’
basement. The trial court and the parties spend some time discussing possible causes
including the installation of the manhole, the maintenance of the sewer line, vitreous clay
pipes, and tree roots.    But at this point in the proceedings, we are not faced with



Case No. 20 CO 0031
                                                                                         – 10 –


determining the cause. Instead, we are only to consider whether the County’s actions in
installing the new manhole and the corresponding work of jetting and inspecting the sewer
line constituted a proprietary or governmental function. Based on the evidence, the
County was involved in maintenance, operation, and upkeep of a sewer system as
opposed to the planning or design, construction, or reconstruction of a sewer system.
Therefore, the trial court was correct in determining that the County is not entitled to
immunity pursuant to R.C. 2744.02(B)(2).
      {¶36}    Genuine issues of material fact exist as to whether the County’s
employees performed negligent acts with respect to a proprietary function.
      {¶37}    Accordingly, the County’s first and second assignments of error are
without merit and are overruled.
      {¶38}    The County’s third assignment of error states:

              EVEN IF THE SEWER WATER BACK UP INTO THE BASEMENT
      OF THE PROPERTY WAS THE RESULT OF OR RELATED TO A
      PROPRIETARY FUNCTION, R.C. 2744.03(A)(3) AND (5) RESTORE THE
      COLUMBIANA COUNTY DEFENDANTS’ IMMUNITY FROM TORT
      LIABILITY.

      {¶39}    The County asserts that even if an exception to immunity applies, the R.C.
2744.03(A)(3) and (5) defenses to liability operate to reinstate immunity.
      {¶40}    R.C. 2744.03(A)(3) and (5) provide:

              (3) The political subdivision is immune from liability if the action or
      failure to act by the employee involved that gave rise to the claim of liability
      was within the discretion of the employee with respect to policy-making,
      planning, or enforcement powers by virtue of the duties and responsibilities
      of the office or position of the employee.

              ***

              (5) The political subdivision is immune from liability if the injury,
      death, or loss to person or property resulted from the exercise of judgment



Case No. 20 CO 0031
                                                                                       – 11 –


       or discretion in determining whether to acquire, or how to use, equipment,
       supplies, materials, personnel, facilities, and other resources unless the
       judgment or discretion was exercised with malicious purpose, in bad faith,
       or in a wanton or reckless manner.

       {¶41}   The County points out that plaintiffs claim the flooding was a result of water
jetted into the sewer line “concomitant with” the installation of the new manhole by the
County’s contractor, Allison Contracting. It further points out that plaintiffs acknowledged
that the new manhole was installed “to better monitor the sewage flow of the South
Meadowbrook Circle sanitary line.” Thus, the County asserts it is undisputed that the
cause of the flood was a result of a sewer policy-making or planning decision by the
County. Because the decision involved the exercise of discretion on the part of one or
more employees, the County argues it is immune from liability under R.C. 2744.03(A)(3).
       {¶42}   Similarly, the County asserts it is immune from liability under R.C.
2744.03(A)(5) because the installation of the new manhole involved the exercise of
judgment or discretion in determining how to use equipment, supplies, materials, and
resources. Specifically, it points to the decision to hire Allison to perform the work instead
of having county employees perform it.
       {¶43}   But the County failed to raise these arguments on summary judgment. In
its motion for summary judgment, as pertaining to immunity, the County rested its entire
argument on the second tier of the analysis arguing that no exceptions to immunity
existed. It then concluded: “Because the County retains its immunity at the second tier,
the R.C. Chapter 2744 analysis proceeds no further.” (Motion of Defendants Columbiana
County Board of Commissioners for Summary Judgment).
       {¶44}   A party cannot raise a new issue in support of summary judgment for the
first time on appeal. Whitson v. One Stop Rental Tool & Party, 12th Dist. Preble No.
CA2016-03-004, 2017-Ohio-418, ¶ 17; Jackson v. Ervin, 8th Dist. Cuyahoga No. 68842,
1995 WL 680925, *4 (Nov. 16, 1995).
       {¶45}   The trial court did, sua sponte, raise the issue of the third tier of immunity
and found that it did not apply to reinstate immunity. But the County never raised an
argument in its motion for summary judgment surrounding the third tier. Likewise, the



Case No. 20 CO 0031
                                                                                        – 12 –


plaintiffs made no mention of the third tier in their response to the County’s summary
judgment motion. Thus, this issue is not properly before this court on review.
       {¶46}     Accordingly, the County’s third assignment of error is without merit and is
overruled.
       {¶47}     The plaintiffs raise a single assignment of error in their cross appeal:

               THE    TRIAL     COURT      ERRED       IN   GRANTING      SUMMARY
       JUDGMENT TO THE COUNTY WITH RESPECT TO APPELLEES’
       ESTOPPEL CLAIM.

       {¶48}     Plaintiffs argue the trial court should not have granted summary judgment
in favor of the County on their estoppel claim. They claim a genuine issue of material fact
exists as to whether the County promised to pay for the flood damages. They also assert
they relied on the promises made by County engineer and the County water and sewer
superintendent that the County would pay for the damage to the basement caused by the
flood. They acknowledge that Obertance stated that she would have hired Brad’s to clean
and repair the basement. But they point out that Obertance called Brad’s only after
checking with Graft to make sure Brad’s was acceptable. (Obertance dep. 56). And she
did not sign the work authorization until Harrison confirmed that the County would pay for
the work. (Obertance dep. 145-146). Thus, they argue the County’s promise was an
inducement for them to hire Brad’s. Whether the County’s promises were sufficient
inducement is a question of fact, plaintiffs assert.
       {¶49}     As set out by the Ohio Supreme Court, the elements required for negligent
misrepresentation are:

       “One who, in the course of his business, profession or employment, or in
       any other transaction in which he has a pecuniary interest, supplies false
       information for the guidance of others in their business transactions, is
       subject to liability for pecuniary loss caused to them by their justifiable
       reliance upon the information, if he fails to exercise reasonable care or
       competence in obtaining or communicating the information.” (Emphasis
       added.)



Case No. 20 CO 0031
                                                                                          – 13 –


Delman v. Cleveland Hts., 41 Ohio St.3d 1, 4, 534 N.E.2d 835 (1989) quoting 3
Restatement of the Law 2d, Torts (1965), Section 552(1).

       {¶50} The elements necessary for a promissory estoppel claim are (1) a clear
and unambiguous promise, (2) reasonable and foreseeable reliance by the party to whom
the promise is made, and (3) injury by the reliance by the party claiming estoppel.
Landpor Contrs., Inc. v. C & D Disposal Tech. L.L.C., 7th Dist. Jefferson No. 11-JE-28,
2013-Ohio-1436, ¶ 34.
       {¶51}    In this case, the trial court found that Obertance’s statement that she would
have hired Brad’s to perform clean-up and remediation work irrespective of any purported
promise by Dawson eliminated any genuine issue of material fact and negated any
reliance on the alleged promise.
       {¶52}    In support of their claim, plaintiffs point to Obertance’s deposition
testimony regarding the alleged promises made by Troy Graft and Bert Dawson.
Specifically, Obertance stated that while they were at the house Graft told her that “Bert
[Dawson] said he would take care of everything.” (Obertance Depo. 48). Obertance
stated she then asked Graft about using Brad’s and he told her to go ahead and call
Brad’s. (Obertance Depo. 48). She stated that she called Brad’s that night and scheduled
them to come the next day. (Obertance Depo. 56). Obertance also called Dawson
directly and Dawson told her that he would take care of the clean-up of the basement.
(Obertance Depo. 59).
       {¶53}    But that is not the only evidence on this matter. Later in her deposition,
Obertance was questioned regarding whether she would have called Brad’s for clean-up
and remediation even if Graft and/or Dawson had not told her the County would pay for
the repairs:

               Q.    Meaning even if the county - - even if the county hadn’t said
       to you “We’ll take care of it,” there are certain things that Brad’s did for you
       that you would have hired him to do, anyway?

               A.    Yes.




Case No. 20 CO 0031
                                                                                  – 14 –


             Q.     Okay. And that would include taking care of any remediation
      of the contaminated water?

             A.     Yes.

             Q.     That would have included making sure there was no issue
      with mold?

             A.     Yes.

             Q.     That would have included getting out all of the damaged and
      wet items from down in the basement?

             A.     Yes.

             ***

             Q.     Okay. So coming in and getting all the water out and dried
      up, you would have paid him to do, anyways?

             A.     Yes.

             Q.     Even if the county hadn’t offered to pay, correct?

             A.     Yes.

             Q.     You would have him do anything to get rid of the mold, even
      if the county hadn’t offered to pay, correct?

             A.     Now you keep saying mold.

             Q.     To make sure there wouldn’t be mold.

             A.     Yes.

             Q.     You would have him get rid of any damages, wet and
      destroyed items down there, correct?

             A.     Yes.



Case No. 20 CO 0031
                                                                                      – 15 –


               Q.     And that’s even if the county hadn’t offered to pay?

               A.     Yes.

               ***

               Q. Okay. So is it fair to say that except for the cabinet issue, the
       upper cabinet issue, all the work that Brad’s did for you, you would have
       had them do even if the county had never told you that they would pay for
       it.

               A.    Yes.

(Obertance Depo. 120-123).
       {¶54}    It is clear from Obertance’s statements that whether or not the County
made promises to pay for the work, she would have hired Brad’s to clean and remediate
the flood damage in the basement. There is no evidence to the contrary. Thus, plaintiffs
cannot meet the reliance element of their negligent misrepresentation/promissory
estoppel claim.
       {¶55}    Accordingly, plaintiffs’ sole assignment of error is without merit and is
overruled.
       {¶56}    For the reasons stated above, the trial court’s judgment is hereby affirmed.




Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 20 CO 0031
[Cite as Rice v. Columbiana Cty. Bd Commrs., 2022-Ohio-2078.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Columbiana County, Ohio, is affirmed. Costs to be taxed
against the Appellant.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                      NOTICE TO COUNSEL

        This document constitutes a final judgment entry.